DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2019 has been entered.


Claims Status
Claims 1, 11-14, 16, 19, 22 and 27 have been amended.
Claims 2-3, 10, 15, 17-18, 20-21, 23-24 and 26 have been cancelled.
Claims 4-9 and 25 remain withdrawn.
Claim 28 has been newly added.
Claims 1, 11-14, 16, 19, 22, 27 and 28 are pending and rejected.

Response to Arguments
Applicant's arguments, filed 8/23/2021, with respect to the rejection of claims 1-3 and 10-18 under 35 USC 101 as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under the new guidelines of 35 USC 101 is explained in further detail below.
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and the claims do not include additional features that are sufficient to amount to significantly more than the judicial exception.  Examiner invites Applicant to schedule an interview to discuss the pending rejection.
In response to Applicant’s assertions that the claim limitations do not recite an abstract idea, the Examiner respectfully disagrees.  In this case, the claims are drawn to the abstract idea of facilitating a transaction (see claims 1, 19, 27).  As written, the claims merely manage the facilitation of a transaction.  
With this in mind, the Examiner asserts that appropriate comparisons have been made for determining whether the claims are directed to a judicial exception under step 2A of the Mayo framework. Application’s arguments with respect to the determination under step 2A are not persuasive. The determination under step 2A has been maintained.  
Under Step 2B of the Mayo framework, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Even considering the additional limitation added by amendment, the claims do not amount to significantly more than the judicial exception itself.
	Though reciting additional elements, the additional elements are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)). 

Even considered as an ordered combination, the additional limitations of claim 1 do not add anything further than when they are considered individually. Thus, under step 2B, representative claim 1 is “directed to” a judicial exception (abstract idea) without “significantly more”, and is ineligible under the Mayo framework. 
Dependent claims do not add “significantly more” to the abstract idea. 
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
The analysis above applies to all statutory categories of invention.
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below. 


Applicant's arguments with respect to the rejection of claims 1, 10-24, 26 and 27 under 35 USC 35 USC 103 have been fully considered and are persuasive, in view of the accompanying amendments.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include (but are not limited to) a searching section that searches, a selecting section that selects, a screen generating section that receives, in claim 4; etc.. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For example, claim limitation “a user interface module means… that receives” or “a reputation score module means… for generating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states that a software arrangement may perform the claimed function of receiving or generating.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the searching. The use of the term “module means” is not adequate structure for performing the acquiring function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “receiving” refers to retrieving data and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 1, 19 and 27 recite the limitation “said customer’s one or more bids”. There is insufficient antecedent basis for this limitation in the claim. Prior to this point, the system has only received one bid from the customer.

Claims 1, 19 and 27 recite the limitation “wherein each bid is weighted such that the weight of a subsequent bid is lower”. Prior to this point, the system has only received one bid from the customer. It is unclear how to interpret the subsequent bids as the system has only accepted one bid from the customer.

Claims 1, 19 and 27 recite the limitation “said revised customer bid”. There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 19 recite the limitation “instantaneously using the visual cue means to indicate the likelihood of the offer to convert and/or displaying a plurality of messages”. It is unclear whether to interpret this as “instantaneously using the visual cue means to indicate the likelihood of the offer to convert and displaying a plurality of messages” or “instantaneously using the visual cue means to indicate the likelihood of the offer to convert or displaying a plurality of messages”. As such, the claims are indefinite for failing to distinctly claim the invention.

Claims 11-14, 16, 22 and 28, are also rejected under 35 USC 112(b) by virtue of their dependence on claims 1 and 19.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11-14, 16 and 28 are rejected under 35 USC § 101.

Claim 1 is rejected as being drawn to software per se.  The claim is drawn to an apparatus comprising various modules performing steps which may be reasonably interpreted as comprising data and/or software per se.  
Claim 1 recites an apparatus, which is defined, at best, only in terms of its functionality.  A broad and reasonable interpretation of this apparatus is one that solely comprises software. Even assuming the apparatus could comprise hardware, a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
In view of all of the above, the Examiner holds that claim 1 fails to satisfy the first step for eligibility under 35 USC 101 – namely, it is not directed to a machine, process, manufacture, or a composition of matter.  Non-limiting examples of claims that are not directed to one of the statutory categories:
transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495 ____ (Fed. Cir. 2007);
a naturally occurring organism, Chakrabarty, 447 U.S. at 308;
a human per se, The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011);
a legal contractual agreement between two parties, see In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, ____ (Fed. Cir. 2009) (cert. denied);
a game defined as a set of rules;
a computer program per se, Gottschalk v. Benson, 409 U.S. at 72;
a company, Ferguson, 558 F.3d at 1366; and
a mere arrangement of printed matter, In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, ____ (CCPA 1969)
per se (i.e. a computer program per se), and is thus directed to non-statutory subject matter.  
Additionally, claims 11-14, 16 and 28 are also rejected based upon their dependence on claim 1.

Claims 1, 11-14, 16, 19, 22, 27 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 19 and 22 are directed to a method, which is a process. Claim 27 is directed to a non-transitory computer usable medium, which is an apparatus.  Therefore, claims 19, 22 and 27 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 19 as representative, claim 19 sets forth the following limitations which recite the abstract idea of providing recommendations:
obtaining a set of rules that define output response via visual cue means as a function of customer bid price, product base price, sales velocity and customer reputation score; 
obtaining a data file of product list price, base price and a price range (nudge range) which is lower than the base price of the product having a plurality of products; 
receiving through a user interface module means a bid (specific price point or price range) from customer for purchasing the product; 
generating an intermediate reputation score by evaluating said base price and said customer bid against said set of rules wherein each bid is weighted such that the weight of a subsequent bid is lower than the weight of a previous bid and altering the visual user interface immediately using the visual cue means to indicate the likelihood of the offer to convert and/or displaying a plurality of messages (issuing a nudge) to the customer to revise their bid; 
generating a final reputation score for the said customer for that particular transaction and evaluating the said revised customer bid against said set of rules to instantaneously complete the sale transaction and modifying the visual user interface immediately using visual cue means to convert it into a transactional interface and extend an offer (in the form of coupon codes in one embodiment) or display success message or alternatively reject the sale transaction instantaneously and modify the user interface using visual cue means to display appropriate rejection message; 
considering bids from each customer independently and not comparing a bid from one customer against the bid from another customer; and 
managing a plurality of bids which are specific price points or price ranges when submitted by the customer being related to a plurality of products of a common product type, and evaluating the plurality of bids for the respective product against said set of rules to instantaneously complete the sale transaction for only one product from the plurality of products, and cancel all remaining bids.
The recited limitations above set forth a process for facilitating transactions. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors) and managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner notes that representative claim 19 also fails to recite additional elements, such as a processor which could perform such functions.
Taken individually and as a whole, representative claim 19 does not integrate the recited judicial exception into a practical application of the exception. Even if structural language was present, the claim would merely include instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements would do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.
fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 19 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Representative claim 19, when taken individually or as a whole, the additional elements of claim 19 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 19 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network, storing and retrieving information in memory and performing repetitive calculations. 
Even when considered as an ordered combination, any additional elements of claim 19 would not add anything further than when they are considered individually.
In view of the above, representative claim 19 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Similar rationale would apply to independent claims 1 and 27.
Dependent claims 11-14, 16, 22 and 28 recite further complexity to the judicial exception (abstract idea) of claims 1 and 19, such as by further defining the process for facilitating transactions. Thus, each of claims 11-14, 16, 22 and 28 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 11-14, 16, 22 and 28 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756. The examiner can normally be reached Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684